TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00436-CV


                                     In re Heather Ford


                     ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied.      See Tex. R. App. P. 52.8(a).

Relator’s emergency motion for temporary stay is also denied.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: August 12, 2022